ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_02_EN.txt. 631

JOINT DECLARATION
OF JUDGES SHI AND VERESHCHETIN

We have voted in favour of paragraphs 1 (a), (c), 2 and 3 of the dis-
positif because we are persuaded that Article IX of the Convention on
the Prevention and Punishment of the Crime of Genocide affords an
arguable legal basis for the Court’s jurisdiction in this case. However, we
regret that we were unable to vote for paragraph 1 (4) as we are dis-
quieted by the statement of the Court, in paragraph 32 of the Judgment,
that Article IX of the Genocide Convention “does not exclude any form
of State responsibility”. It is this disquiet that we wish briefly to explain.

The Convention on Genocide is essentially and primarily directed
towards the punishment of persons committing genocide or genocidal
acts and the prevention of the commission of such crimes by individuals.
The travaux préparatoires show that it was during the last stage of the
elaboration of the Convention that, by a very slim majority of 19 votes to
17 with 9 abstentions, the provision relating to the responsibility of States
for genocide or genocidal acts was included in the dispute settlement
clause of Article IX, without the concurrent introduction of necessary
modifications into other articles of the Convention. As can be seen from
the authoritative commentary to the Convention, published immediately
after its adoption, “there were many doubts as to the actual meaning” of
the reference to the responsibility of States (Nehemiah Robinson, The
Genocide Convention. Its Origin and Interpretation, 1949, p. 42). As to
the creation of a separate civil remedy applicable as between States, the
same author observes that “since the Convention does not specifically
refer to reparation, the parties to it did not undertake to have accepted
the Court’s compulsory jurisdiction in this question” (ibid., p. 43).

In substance, the Convention remains an instrument relating to the
criminal responsibility of individuals. The Parties undertake to punish
persons committing genocide, “whether they are constitutionally respon-
sible rulers, public officials or private individuals”, and to enact the
necessary legislation to this effect (Arts. IV and V). Persons charged with
genocide or genocidal acts are to be tried “by a competent tribunal of the
State in the territory of which the act was committed, or by such inter-
national penal tribunal as may have jurisdiction . . .” (Art. VI). Such a
tribunal was established (after the filmg of the Application) specifically
for the prosecution of persons responsible for serious violations of
humanitarian law committed in the territory of the former Yugoslavia
since 1991.

40
632 APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)

The determination of the international community to bring individual
perpetrators of genocidal acts to justice, irrespective of their ethnicity or
the position they occupy, points to the most appropriate course of action.
We share the view expressed by Britain’s Chief Prosecutor at Nuremberg,
Hartley Shawcross, in a recent article in which he declared that

“There can be no reconciliation unless individual guilt for the
appalling crimes of the last few years replaces the pernicious theory
of collective guilt on which so much racial hatred hangs.” ({nter-
national Herald Tribune, 23 May 1996, p. 8.)

Therefore, in our view, it might be argued that this Court is perhaps
not the proper venue for the adjudication of the complaints which the
Applicant has raised in the current proceedings.

While we consider that Article IX of the Genocide Convention, to
which both the Applicant and the Respondent are parties, affords a basis
for the jurisdiction of the Court to the extent that the subject-matter of
the dispute relates to “the interpretation, application or fulfilment” of the
Convention, and having, for this reason, voted for this Judgment, we
nevertheless find ourselves obliged to express our concern over the above-
mentioned substantial elements of this case.

(Signed) Sut Jiyuong.
(Signed) Viadlen 8. VERESHCHETIN.

4]
